—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule prohibiting the unauthorized use of controlled substances after his urine twice tested positive for the presence of opiates. Substantial evidence of petitioner’s guilt of the charged misconduct was presented in the form of the misbehavior report authored by the correction officer who conducted the urinalysis tests, the hearing testimony of the officer who collected the specimen and attested to its unbroken chain of custody, and the positive test results and their supporting documentation (see Matter of Wilson v Selsky, 287 AD2d 847; Matter of Barnes v Selsky, 278 AD2d 707, 708). To the extent that there was a conflict between this evidence and the testimony given by petitioner and his inmate witness, this presented an issue of credibility for resolution by the Hearing Officer (see Matter of Melluzzo v Selsky, 287 AD2d 850, 851; Matter of Bonaguro v Goord, 256 AD2d 849, 850). The remaining contentions raised herein, including petitioner’s assertion that he was denied access to certain documentation, have been examined and found to be without merit.
Mercure, J.P., Peters, Spain, Rose and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.